564 So. 2d 291 (1990)
Joseph MANUEL, Appellant,
v.
The STATE of Florida, Appellee.
No. 90-288.
District Court of Appeal of Florida, Third District.
July 31, 1990.
Bennett H. Brummer, Public Defender, and Beth C. Weitzner, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Avi J. Litwin, Asst. Atty. Gen., for appellee.
Before NESBITT, JORGENSON and GERSTEN, JJ.

CONFESSION OF ERROR
PER CURIAM.
Appellant, Joseph Manuel, appeals from an order revoking his probation, arguing solely that the trial court's written order revoking his probation, did not track the trial court's oral findings at the revocation hearing. We affirm and remand for modification.
At the probation revocation hearing, the trial court orally found the appellant in violation of probation as to every allegation contained in the affidavit of violation of probation, except allegations concerning possession of marijuana and cocaine. In the trial court's subsequent written order, *292 the court found that the appellant had violated all the allegations contained in the affidavit of violation of probation, including those allegations concerning possession of marijuana and cocaine.
Based upon appellee State's confession of error, the case law, and our review of the record, we affirm the probation order under review, but direct that the order be modified on remand to conform to the oral findings of the trial court. Roberts v. State, 512 So. 2d 286 (Fla. 3d DCA 1987); Diaz v. State, 445 So. 2d 619 (Fla. 3d DCA 1984).
Affirmed and remanded for modification.